Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on August 30, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on February 10, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
I.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 7-8, “the potential in the range of about -2V to about -3V versus a silver chloride 

electrode” lacks antecedent basis.
	Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 4
	line 2, it appears that “a silver chloride electrode” is the same as the silver chloride electrode recited in claim 1, line 8. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 5
	line 1, it appears that “a potential” is the same as the potential recited in claim 1, lines 7-8. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation. 

Claim 7
	line 1, “the unreacted carbon dioxide” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 4-5, recite “wherein the cathode electrode comprises a copper-based electrocatalyst”.

Claim 2
	lines 1-2, recite “wherein the cathode electrode comprises a metallic support comprising 

copper or nickel”.

	It is unclear from the claim language what the relationship is between the copper-based electrocatalyst and the metallic support comprising copper or nickel.

III.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 7-8, recite “wherein the potential in the range of about -2V to about -3V versus a silver chloride electrode”.

Claim 5
	line 2, recites “voltage in hourly increments of -0.1V”.

	It is unclear from the claim language what the relationship is between the potential in the range of about -2V to about -3V versus a silver chloride electrode and the voltage in hourly increments of -0.1V.
	Is it the potential in the range of about -2V to about -3V decreasing step-wise in hourly increments of -0.1V?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I.	Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392).
	Regarding claim 1, Goncalves teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising: 
- providing an electrochemical cell (= the electrochemical cell consisted of two compartments) comprising a cathode electrode (= the electrodes prepared according to Table 1 were tested as cathodes) and an anode electrode (= the anode was a Pt mesh (purity, 99.9%) purchased from Goodfellow Metals), wherein the cathode electrode comprises a copper-based 

electrocatalyst (= the electrodeposition of copper on copper electrodes); 
- supplying carbon dioxide to the cathode electrode (= CO2 was continuously supplied to the cell (14.78 cm3 min−1) through a gas bubbling tube that was placed at the bottom of the cathodic compartment) [page 388, abstract; and page 389, “2.2. CO2 electroreduction experiments”]; and 
- applying a potential between the anode and the cathode, wherein the potential in the range of about -2V to about -3V versus a silver chloride electrode and the potential is sufficient to electrochemically reduce carbon dioxide (= a study of the cathodic potential effect on the electroreduction of CO2 was performed in the potential range of −1.5 V to −1.9 V vs Ag/AgCl) [page 391, left column, lines 39-44].
The method of Goncalves differs from the instant invention because Goncalves does not disclose wherein the potential is sufficient to produce isopropanol.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Goncalves teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Goncalves teaches that a study of the cathodic potential effect on the electroreduction of CO2 was performed in the potential range of −1.5 V to −1.9 V vs Ag/AgCl 

(page 391, left column, lines 39-44). 	
Wherein the potential is deemed substantially identical to that of the potential as presently claimed, claimed properties and/or functions may be presumed or inherent in the prior art. 
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 2, Goncalves teaches wherein the cathode electrode comprises a metallic support comprising copper or nickel (= copper electrodes) [page 388, abstract].
	Regarding claim 3, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein the copper-based electrocatalyst is a copper foil electrocatalyst, a copper mesh electrocatalyst, an electrocatalyst comprising pyrolyzed PCN-62, or an electrocatalyst comprising pyrolyzed HKUST-1.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Goncalves teaches that the copper electrode substrate type is a mesh or a foil (page 389, Table 1). 
It is deemed that the copper electrodeposited on the copper electrode substrate would take on the shape of the substrate. 
Regarding claim 4, Goncalves teaches wherein the potential is in the range of about -2V 

to about -2.5V versus a silver chloride electrode (= a study of the cathodic potential effect on 
the electroreduction of CO2 was performed in the potential range of −1.5 V to −1.9 V vs Ag/AgCl) [page 391, left column, lines 39-44].
	Regarding claim 8, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein the electrocatalyst produces isopropanol with a faradaic efficiency in the range of about 3% to about 30%.
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Goncalves teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Goncalves teaches that a study of the cathodic potential effect on the electroreduction of CO2 was performed in the potential range of −1.5 V to −1.9 V vs Ag/AgCl (page 391, left column, lines 39-44). 	
Wherein the potential is deemed substantially identical to that of the potential as presently claimed, claimed properties and/or functions may be presumed or inherent in the prior art. 
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of 

the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).

II.	Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the 
alternative, under 35 U.S.C. 103 as obvious over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293).
	Regarding claim 1, Yano teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising: 
- providing an electrochemical cell (= the electrolysis cell) comprising a cathode electrode and an anode electrode (= a platinum plate was used as the counter electrode), wherein the cathode electrode comprises a copper-based electrocatalyst (= the working electrodes were copper(I) halide-confined Cu-meshes); 
- supplying carbon dioxide to the cathode electrode (= CO2 was blown up through the glass filter from the bottom of the electrolysis cell); and
- applying a potential between the anode and the cathode, wherein the potential in the range of about -2V to about -3V  versus a silver chloride electrode (= an AglAgCllsaturated KCl electrode was used as the reference electrode) [page 288, “2. Experimental”] and the potential is sufficient to electrochemically reduce carbon dioxide (= the electrochemical reduction of CO2 at a constant potential of 2.4 V was performed with a copper(I)halide-modified electrode) [page 

290, right column, lines 12-17].
The method of Yano differs from the instant invention because Yano does not disclose wherein the potential is sufficient to produce isopropanol.
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Yano teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Yano teaches that the electrochemical reduction of CO2 at a constant potential of 2.4 V was performed with a copper(I)halide-modified electrode (page 290, right column, lines 12-17).
Wherein the potential is deemed substantially identical to that of the potential as presently claimed, claimed properties and/or functions may be presumed or inherent in the prior art. 
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of 
the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
Regarding claim 2, Yano teaches wherein the cathode electrode comprises a metallic 

support comprising copper or nickel (= the Cu-mesh electrode) [page 290, right column, lines 15-16].
	Regarding claim 3, the method of Yano differs from the instant invention because Yano does not disclose wherein the copper-based electrocatalyst is a copper foil electrocatalyst, a copper mesh electrocatalyst, an electrocatalyst comprising pyrolyzed PCN-62, or an electrocatalyst comprising pyrolyzed HKUST-1.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Yano teaches that a Cu-mesh electrode (page 290, right column, lines 15-16). 
It is deemed that the anodic deposition of copper halide, bromide or iodide (page 289, right column, lines 5-9; and page 290, Fig. 2) on the Cu-mesh electrode would take on the shape of the Cu-mesh electrode.
	Regarding claim 4, Yano teaches wherein the potential is in the range of about -2V to about -2.5V (= the electrochemical reduction of CO2 at a constant potential of 2.4 V was performed with a copper(I)halide-modified electrode) [page 290, right column, lines 12-17] versus a silver chloride electrode (= an AglAgCllsaturated KCl electrode was used as the reference electrode) [page 288, right column, lines 2-5].
	Regarding claim 8, the method of Yano differs from the instant invention because Yano does not disclose wherein the electrocatalyst produces isopropanol with a faradaic efficiency in the range of about 3% to about 30%.
The invention as a whole would have been anticipated or obvious to one having 

ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Yano teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  Yano teaches that the electrochemical reduction of CO2 at a constant potential of 2.4 V was performed with a copper(I)halide-modified electrode (page 290, right column, lines 12-17).
Wherein the potential is deemed substantially identical to that of the potential as presently claimed, claimed properties and/or functions may be presumed or inherent in the prior art. 
(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of 
the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392) as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
	Goncalves is as applied above and incorporated herein.
	Regarding claim 5, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein applying a potential comprises a step-wise decrease in voltage in hourly increments of -0.1V.
	Berlinguette teaches decreasing a voltage and/or current being supplied by power supply 212 in response to detecting more than a desired amount of side-reaction products (page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying a potential described by  Goncalves with wherein applying a potential comprises a step-wise decrease in voltage in hourly increments of -0.1V because decreasing a voltage being supplied is in response to detecting more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA.
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Goncalves wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the 
product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP 

§ 2141.03). 
Regarding claim 9, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams.
	Goncalves teaches that CO2 was continuously supplied to the cell (14.78 cm3 min−1) through a gas bubbling tube that was placed at the bottom of the cathodic compartment to promote a good distribution of the gas on the liquid and to enhance the agitation (page 389, right column, lines 5-9).
	Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, 
exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Goncalves with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source (e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392) as applied to claims 
1-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Goncalves is as applied above and incorporated herein.
	Regarding claim 7, the method of Goncalves differs from the instant invention because Goncalves does not disclose wherein the unreacted carbon dioxide is continually recycled in the electrochemical cell.
	Kirk teaches that:
The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the 
electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the unreacted carbon dioxide described by Goncalves with wherein the unreacted carbon dioxide is continually recycled in the electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a source of CO2 into the cell.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, recycling minimizes/eliminates its purchase. 

III.	Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293) as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
	Yano is as applied above and incorporated herein.
	Regarding claim 5, the method of Yano differs from the instant invention because Yano does not disclose wherein applying a potential comprises a step-wise decrease in voltage in hourly 
increments of -0.1V.
	Berlinguette teaches decreasing a voltage and/or current being supplied by power 
supply 212 in response to detecting more than a desired amount of side-reaction products 

(page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying a potential described by  Yano with wherein applying a potential comprises a step-wise decrease in voltage in hourly increments of -0.1V because decreasing a voltage being supplied is in response to detecting 
more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, the method of Yano differs from the instant invention because Yano does not disclose wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA.
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Yano wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP § 2141.03). 
Regarding claim 9, the method of Yano differs from the instant invention because Yano does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams.
	Yano teaches that CO2 was blown up through the glass filter from the bottom of the electrolysis cell (page 288, left column, lines 30-31).
	Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, 
exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Yano with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source 
(e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293) as applied to claims 1-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Yano is as applied above and incorporated herein.
	Regarding claim 7, the method of Yano differs from the instant invention because Yano does not disclose wherein the unreacted carbon dioxide is continually recycled in the electrochemical cell.
	Kirk teaches that:
The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the 
electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas 

recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unreacted carbon dioxide described by Yano with wherein the unreacted carbon dioxide is continually recycled in the electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a source of CO2 into the cell.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, recycling minimizes/eliminates its purchase. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
	Olah et al. (US Patent Application Publication No. 2009/00014336 A1) is cited to teach 

an available source of carbon dioxide including flue gases of fossil fuel burning power plants (page 6, [0046]), the metal electrode acts as a catalyst for the electrochemical reduction (page 6, [0048]) and the electrochemical reduction includes applying a voltage of about -1.5 to -4 V with respect to a Ag/AgCl electrode to produce the reaction (page 6, [0049]).
	Geioushy et al. (US Patent Application Publication No. 2018/0119296 A1) is cited to teach the electrochemically reducing CO2 to 2-propanol (page 3, [0050]).
	Shaklein (“Electrochemical Characterisation of Bimetallic Materials for CO2 Reduction,” 2017, pp. 1-30) is cited to teach HKUST-1 (100% Cu) [page 17, “3.1.3 MOFs”].
	 Zhao et al. (“CO2 Electroreduction at Low Overpotential on Oxide-Derived Cu/Carbons Fabricated from Metal Organic Framework,” ACS Applied Materials & Interfaces (2017 Feb 15), Vol. 9, No. 6, pp. 5302-5311) is cited to teach oxide-derived Cu/carbon (OD Cu/C) catalysts by a facile carbonization of Cu-based MOF (HKUST-1) [page 5302, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 10, 2021